        Case 1:19-cr-00141-SPW Document 85 Filed 03/23/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 19-141-BLG-SPW


                         Plaintiff,
                                                ORDER SETTING
           vs.                                  SENTENCING

  CHRISTOPHER SANTILLANES
  CEJA,

                         Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on March 8, 2021. United States Magistrate Judge Timothy

J. Cavan entered Findings and Recommendation in this matter on March 8, 2021

(Doc. 84). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 84)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday, August 4,2021 at 9:30 a.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:19-cr-00141-SPW Document 85 Filed 03/23/21 Page 2 of 4
Case 1:19-cr-00141-SPW Document 85 Filed 03/23/21 Page 3 of 4
Case 1:19-cr-00141-SPW Document 85 Filed 03/23/21 Page 4 of 4
